Citation Nr: 1534034	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 27, 2014 and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in active duty from December 1943 to March 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

During the pendency of the appeal, a July 2014 RO decision increased the initial disability rating for posttraumatic stress disorder (PTSD) from 30 percent to 50 percent, effective January 27, 2014.  While a subsequent August 2014 statement from the Veteran indicated that he was satisfied with the 50 percent disability rating and that he wished to withdraw his PTSD claim from appellate status, the subsequent RO certification of the Veteran's appeal included the issue of an increased rating for PTSD and more recently, the June 2015 appellant's brief from the Veteran's representative specifically framed the issue as entitlement to an increased disability rating for PTSD in excess of 50 percent.  Also, while stating that he was satisfied with the 50 percent rating, the Veteran also stated he felt anything less than that rating was unacceptable, and he may not have understood that the rating for the prior time period remained on appeal despite the increase.  Given the above, the Veteran's claim for an increased initial disability rating remains before the Board, including the staged disability ratings as assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that since the most recent July 2014 Supplemental Statement of the Case (SSOC) was issued, additional evidence has been added to the claims file.  Notably, the June 2015 appellant's brief waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ); therefore, the Board has appropriately considered such evidence herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  

2.  Resolving any reasonable doubt in favor of the Veteran, tinnitus is related to the Veteran's active service.  

3.  The Veteran's PTSD is manifested by symptoms such as chronic sleep impairment with nightmares, intrusive thoughts, flashbacks, survivor's guilt, anxiety, and depression, some diminished interest in activities, hypervigilance.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for an initial disability rating of 50 percent for PTSD prior to January 27, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

4.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims within a June 2011 letter sent to the Veteran.  The Veteran's claim of entitlement to an increased initial disability rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

To the extent that the record indicates that the Veteran is in receipt of Social Security Administration benefits, the Board finds no indication that the SSA records are relevant to the Veteran's disability claims on appeal; therefore, a remand is not required to obtain such records.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Moreover, the November 2013 statement of the case (SOC) acknowledged that the Veteran apparently received SSA benefits and notified him to advise VA if such benefits were received due to his service-connected disabilities, and there is no indication that the Veteran has done so.  

VA provided relevant examinations in July 2011, September 2011, and June 2014.  The examinations and opinions are adequate regarding the Veteran's claims adjudicated herein because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Bilateral Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, he has consistently reported an in-service event when a gun next to him fired unexpectedly, which resulted in a temporary loss of hearing for approximately one month and continuous tinnitus.  

Although the Veteran has further stated that he went to sick call, where he was advised by a medical professional that his hearing would return, service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  A March 1946 separation examination documents that the Veteran's hearing was normal (rated 15/15) upon whispered and spoken voice tests, and no diseases or defects of the ears were noted.  

Post-service VA and private treatment records document that the Veteran has a current bilateral hearing loss disability in accordance with VA regulation.  38 C.F.R. § 3.385 (2014).  In particular, private treatment records from July and September 2010 document bilateral hearing loss; however, an etiological opinion was not offered on either occasion.  Likewise, VA treatment records from July and September 2011 also document a diagnosis of bilateral hearing loss.  

The Board has considered the Veteran's competent and credible reports of an in-service injury, and finds them to be consistent with his documented combat service, such that an in-service injury is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Therefore, the relevant inquiry is whether the Veteran's current bilateral hearing loss disability is related to his active service, to include noise exposure as consistently and credibly reported by the Veteran.  

The Veteran was first afforded a VA audiology examination in September 2011.  The examiner diagnosed bilateral hearing loss but ultimately opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of noise exposure during active service.  Rather, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were most likely caused by and a result of presbycusis, which is "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age."  Dorland's Illustrated Medical Dictionary, 1511 (32d ed. 2012).  

In support of his conclusion, the examiner referenced multiple sources of supporting medical literature and noted the following points:  service treatment records were silent for any hearing related complaints; the Veteran separated from active service with normal eardrums and hearing sensitivity according to whispered and spoken voice tests; there was no evidence of a perforated eardrum (a potential marker for blast exposure and concussive injury) during active service; the Veteran's length of active service is typically insignificant in causing hearing loss at such a young age; according to a cited study, the chances of the Veteran exiting active service with significant hearing loss were 11.5 percent (less than a 50 percent probability); there was no evidence to establish chronicity or continuity of care given that the Veteran was employed as a salesman and teacher for decades with no apparent communications difficulties and that he first sought care for hearing disturbances one to two years prior; any hearing disturbances the Veteran had during military service were most likely temporary in nature, which is consistent with his reports and research studies which have shown that hazardous noise exposure has an immediate effect on hearing and is usually temporary at first - it does not have a delayed onset nor is it progressive or cumulative; any tinnitus during active service was only temporary in nature and there was no research to support a claim of delayed-onset tinnitus following an incident of noise exposure, the Veteran's configuration and degree of bilateral hearing loss were consistent with expected hearing loss for presbycusis at the age of 86 according to relevant research.  

Conversely, an October 2014 private opinion letter contains a positive nexus opinion regarding the Veteran's bilateral hearing loss and tinnitus.  The private physician stated that the Veteran reported an incident of noise exposure during active service which resulted in decreased hearing and tinnitus "which has persisted."  The physician further stated that the Veteran had struggled with hearing loss and tinnitus since his active service.  Following a review of the Veteran's service treatment records, post-service treatment records, and employment records, the private physician opined that the Veteran's hearing loss and tinnitus were the direct result of active service; moreover, the Veteran reported no hobbies or occupations post-service that could cause significant hearing loss or tinnitus.  

The Veteran and his spouse have each provided several lay statements in support of the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  Notably, both the Veteran and his spouse have consistently reported that the Veteran's hearing loss during active service was temporary in nature, and that his hearing returned, as he was told by a medical professional who attended to him following the reported in-service noise exposure.  In contrast, the Veteran and his spouse have each reported that his tinnitus has been continuous since the noise exposure during active service.  

After a thorough review of the evidence of record, and as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss, and service connection for this condition is denied.  However, resolving any reasonable doubt in favor of the Veteran, the preponderance of evidence supports his claim of entitlement to service connection for tinnitus, and service connection for this condition is granted.  

The Board will first address the Veteran's current bilateral hearing loss disability.  Significantly, there is no evidence that the Veteran's current bilateral hearing loss manifested to a compensable degree within one year following separation from service.  There is no competent evidence of a hearing loss disability for VA purposes prior to July 2010 private records which document a diagnosis of bilateral hearing loss following audiometric testing.  Although the lay statements of record are competent evidence insofar as they report observable symptomatology, see Layno, 6 Vet. App. at 470, such statements are not competent evidence to establish a hearing loss disability for VA purposes, to include whether it was manifested to a compensable degree within the year subsequent to service discharge.  See Jandreau, 492 F.3d at 1376-77.  The diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Therefore, the question of whether the Veteran had a hearing disability for VA purposes within one year of service discharge does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, specifically including audiometric testing.  

Regarding the question of whether the Veteran's current bilateral hearing loss in particular is related to his active service, there is conflicting evidence of record, as discussed above.  

To the extent that the October 2014 private nexus opinion relates the Veteran's bilateral hearing loss to his active service, the Board affords it less probative value.  Significantly, although the private physician stated that his opinion was based upon a review of the Veteran's service treatment records and current treatment records, the physician concluded that the Veteran's hearing loss in particular had been persistent and continuous since active service.  Yet such a conclusion conflicts with the Veteran's own lay statements which consistently report that his hearing loss during active service was temporary and that his hearing returned, as he was told it would.  Therefore, the October 2014 private physician's positive nexus opinion is afforded little probative value, because it appears to be based upon an inaccuracy that the Veteran's hearing loss was continuous from active service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

In contrast, the September 2011 VA examiner concluded that the Veteran's bilateral hearing loss was less likely than not caused by or a result of noise exposure during active service; rather it was a result of age-related hearing loss, or presbycusis.  Moreover, the September 2011 VA examiner's opinion was well supported by reasoning, based on review of the relevant medical history, a complete audiometric examination, and numerous references to supporting medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board affords great probative value to the September 2011 VA examiner's opinion as it related to the question of a nexus between the Veteran's current bilateral hearing loss and his active service.  

As noted above, the Veteran and his spouse are competent to report observable hearing loss, see Layno, supra; however, the evidence provided by a trained audiologist is more probative regarding a potential nexus between the Veteran's current bilateral hearing loss and his active service, since that person has training, education, experience, and expertise that the Veteran and his spouse are not shown to possess.  See Jandreau, supra.  

Regarding the Veteran's claim of entitlement to service connection for tinnitus, the Board acknowledges that tinnitus, in particular, is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences constant tinnitus.  See Layno, supra.  Likewise, the Veteran is competent to establish a nexus to service by his credible reports of continuous tinnitus since active service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Service treatment records are silent as to complaints, treatment, or diagnoses of tinnitus.  However, as noted above, the Board finds that the Veteran's lay statements regarding  noise exposure during his combat service are competent and credible evidence to show in-service occurrence of acoustic trauma.  

Post-service treatment records, both VA and private, document the Veteran's reports of current tinnitus.  

As discussed above, the October 2014 private physician opined that the Veteran's tinnitus is related to his active service.  This is consistent with the lay evidence of record which consistently documents that the Veteran's tinnitus has been constant since active service.  

While the September 2011 VA examiner ultimately opined that the Veteran's tinnitus was not caused by or a result of active service; it does not appear that the examiner considered the Veteran's competent and credible statements concerning his tinnitus disability in particular.  Therefore, as to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds little probative value in the September 2011 VA examination.  

In conclusion, upon review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Conversely, the competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service, including in-service noise exposure; therefore, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's initial 30 percent disability rating is effective April 29, 2011, and he has not pursued an appeal with respect to the effective date assigned; therefore, the Board will consider herein the evidence of record from April 29, 2011 to the present.  Additionally, the RO has assigned a staged rating from January 27, 2014; therefore, the Board has also considered the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from April 29, 2011, and as 50 percent disabling from January 27, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

There is some evidence that pre-dates the Veteran's claim for compensation, such as, for example, a June 2009 neuropsychological report.  While the Veteran's medical history is certainly important, the Board will focus more on the evidence from the date of claim forward, since that is the evidence on which disability ratings are based.

Turning to the evidence of record from April 29, 2011 and prior to January 27, 2014, the Veteran was afforded an initial VA psychiatric examination in July 2011.  The Veteran reported his military history, with current psychiatric symptoms including sleep impairment with nightmares, intrusive thoughts, flashbacks, survivor's guilt, anxiety, and depression.  He denied panic attacks and suicidal/homicidal ideation.  The examiner noted that there was no significant social dysfunction.  Upon mental status examination, the Veteran was alert and oriented, with anxious mood, and intact judgment and insight.  There was no evidence of a thought disorder, hallucinations, or delusions; however, the Veteran did have some memory problems, and the examiner noted his prior diagnosis of vascular dementia.  The examiner concluded that the Veteran met the diagnostic criteria for PTSD as a result of his active service, with symptomatology as noted above.  He noted that the Veteran's social functioning was very good and stable, his marriage was stable, and employment function was stable, although the Veteran retired years before.  The examiner assigned a current GAF score of 55; however, for the Veteran's PTSD specifically, he concluded the appropriate GAF score was 65.  

The Veteran was evaluated by a private psychologist in January 2014, after which the psychologist completed a Review PTSD Disability Benefits Questionnaire (DBQ) regarding the Veteran's psychiatric condition.  Therein, the psychologist diagnosed the Veteran with PTSD, major depressive disorder (MDD), generalized anxiety disorder (GAD), and assigned a current GAF score of 51.  The psychologist indicated that it was possible, to some extent, to differentiate what symptoms were attributable to each psychiatric diagnosis.  She attributed the Veteran's symptoms as follows:  MDD - depressed mood, low appetite and energy, anhedonia, apathy, low motivation, social withdrawal, and hopelessness; GAD - anxiousness and worry, racing thoughts, muscle tension, irritability; PTSD - intrusive memories, recurrent dreams, dissociative reactions, psychological distress, physiological reactions to triggers, blocked memories, exaggerated negative beliefs, distorted cognitions, diminished interest in activities, feelings of detachment, inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, poor concentration, and sleep disturbances.  

The psychologist summarized the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She attributed 90 percent to 100 percent of the indicated level of occupational and social impairment to the Veteran's PTSD.  

A May 2014 letter from a private physician reported that the Veteran was being treated for depression and anxiety and that he was currently taking paroxetine for sleep issues and anxiety.  

The Veteran was most recently afforded a VA PTSD examination in June 2014.  The examiner diagnosed PTSD and an unspecified neurocognitive disorder.  He noted that the Veteran's symptoms attributable to his psychiatric diagnoses could be differentiated, and noted that symptoms of intrusive thoughts, avoidance, and alteration in mood and arousal were attributable to PTSD, while deficits in memory were attributable to the Veteran's neurocognitive disorder.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity, and he noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed mental disorder without resorting to mere speculation.  

The Veteran reported current psychiatric symptoms including anxiety; suspiciousness; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); circumstantial, circumlocutory, or stereotyped speech; and disturbances of motivation and mood.  He also reported experiencing nightmares of his military experiences and reported flashbacks triggered by
smells, sights, feel, and noises, which left him feeling "overwhelmed."

Upon mental status examination, the Veteran appeared alert and oriented, with a euthymic mood and appropriate affect.  His speech was normal in rate and tone; however, he was tangential and circumstantial when attempting to answer questions.  There was no evidence of hallucinations, delusions, mania, or obsessive-compulsive features.  He appeared to be of average intelligence, capable of abstract thinking, with fair insight, and no difficulties with activities of daily living due to his mental health diagnoses.  

The examiner noted that since the Veteran's previous VA examination in 2011, his psychosocial functioning had declined somewhat, with continued signs and symptoms of PTSD and neurocognitive impairment as discussed above.  He concluded that the Veteran's prognosis for substantial improvement of psychiatric symptoms and functional status was poor, as he had been consistently involved in therapy and treated with psychiatric medication with minimal response.  

In August 2014, the Veteran was evaluated by a neuropsychologist for memory loss.  It was noted that he had been in a car accident in February 2014.  Afterwards, he had some emotional adjustment difficulties, and he had been tried on various medications that caused increased confusion.  However, even after those medications were discontinued, he continued to have cognitive deficits.  The Veteran's spouse reported that after the accident, he had experienced an increase in PTSD symptoms, including a visual hallucination, and nightmares.  The Veteran denied pervasive depression or suicidal thoughts.  Upon questioning, he did not endorse any of the symptoms usually associated with dementia.  He described his mood as calm.  The Veteran was appropriately dressed and groomed.  His affect was broad in range and generally appropriate to the situation.   His speech was at all times coherent, but he had some word retrieval difficulties.  On a few occasions he also lost his train of thought, but could be easily redirected.  The psychologist saw nothing to suggest either delirium or psychosis.  

After additional diagnostic testing, the conclusion was that the Veteran demonstrated moderate word-finding difficulty and dysnomia, along with a moderate memory deficit that could best be described as a retrieval problem.  In terms of etiology, it was concluded that this was not likely due to any kind of concussion or traumatic brain injury from the car accident.  The psychologist suspected that, first, the accident had triggered dormant PTSD symptomatology, which could have been enough to cause some confusion, and, second, the various anti-depression medications had resulted in hyponatremia, that could also cause significant cognitive dysfunction.  

In May 2015, the Veteran returned to the private neuropsychologist for a follow-up visit.  There was concern that his memory difficulties were possibly worsening.  The Veteran reported increasing social withdrawal, but the psychologist noted this was more likely due to insecurity than depression.  The Veteran remained appropriately dressed and groomed, with no symptoms of delirium or psychosis.  His affect was broad in range and he remained socially appropriate at all times.  Following additional diagnostic testing, it was concluded that the Veteran continued to demonstrate cognitive impairment in various domains which interfered with some of his daily activities; the psychologist stated that a diagnosis of dementia was now reasonable.  He noted that the cause of the dementia was likely multifactorial, but significantly, he stated that in terms of the Veteran's mood disorder, the symptoms of his PTSD appeared to be relatively less intense, although he noted potential emerging depression.  He was not suicidal or psychotic. 

When comparing the 2011 VA examination to all the medical evidence from 2014, it would appear, at first glance, that the Veteran's PTSD had worsened.  However, when examined closely, the Veteran's reported symptoms were essentially the same in 2011 as in 2014.  

During the 2011 VA examination, he reported chronic sleep impairment with nightmares, intrusive thoughts, flashbacks, survivor's guilt, anxiety, and depression.  All these symptoms remained present in 2014.  It does appear that between 2011 and 2014, his social impairment increased.  In 2011 it was noted he was active in the artist community and enjoyed being social.  By 2014, he was more socially withdrawn, although there is a suggestion this was not necessarily due to depression, but insecurity the Veteran was experiencing.  Even though some memory issues were noted in 2011, it would appear the cognitive issues worsened in 2014, although this was ultimately linked to dementia. 

As noted, a GAF score can be an important piece of evidence.  The 2011 VA examiner assigned a GAF score of 65 attributable to the Veteran's PTSD, which is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44.  However, the overall GAF score was 55, reflecting moderate symptoms, with moderate difficulty in social or occupational functioning.  The 2011 examiner separated out the GAF score attributable to PTSD.  The 2014 private examiner separated out symptoms due to other psychiatric conditions, while noting there was some symptom overlap, but did not separate out the GAF score, instead assigning a score of 51, also reflecting a moderate level of disability.  Therefore, one medical professional concluded the GAF score could be apportioned, while one did not.  With benefit of the doubt, the GAF score in 2011 was essentially the same as that in 2014.  There is further support for not apportioning the GAF score found in the 2014 VA exam, where it was noted that the level of occupational and social impairment could not be differentiated for each disorder present because the Veteran's diagnoses were "co-morbid," reducing differentiation of social and occupational impairment to mere speculation.  

There is another reason to resolve doubt in the Veteran's favor.  The 2011 VA examination was done for the purpose of establishing service connection for PTSD.  In terms of the symptoms the Veteran was experiencing, the report is not as thorough as those from 2014.  Also, more than one of the 2014 VA and private evaluators administered psychological tests and rested their conclusions on those results.  The 2011 VA examiner referenced testing that was outdated, performed two years earlier, and did not conduct any independent evaluations.  It would not be fair to the Veteran to penalize him by assigning a lower disability rating based on a more cursory VA examination, and then a higher evaluation when more thorough examinations were done.  Again, it does appear that at least some aspects of the Veteran's impairment may have worsened in the interval time period, but it equally appears that many of his symptoms were the same, and perhaps just not as explicitly explained by the 2011 VA examiner. 

Based upon the evidence of record, the Board concludes that the 50 percent rating for PTSD should have also been assigned prior to January 27, 2014, as the Veteran as likely as not had symptoms of similar severity, frequency, and duration in order to warrant a 50 percent evaluation prior to January 27, 2014.  See Vazquez-Claudio, supra.  Certainly, to the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, 26 Vet. App. 517 (2014).

However, a higher rating is not warranted.  In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  


To the extent that the January 2014 DBQ completed by the private psychologist concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, the Board affords the finding less probative value.  Notably, the Veteran's PTSD symptomatology as documented by the psychologist did not include such symptoms as those included within the rating criteria for an increased 70 percent disability rating, including suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  To the extent that the psychologist documented irritability with angry outbursts, there was no indication that such outbursts included periods of violence.  Additionally, the Veteran did not display neglect of personal appearance and hygiene, or a complete inability to establish and maintain effective relationships.  

The Board has also considered the lay evidence of record, including statements of the Veteran and his spouse.  Such statements are competent insofar as they report observable symptoms.  See Layno, supra.  However, he is not competent to provide an expert opinion as to his level of functional impairment as a result of those symptoms or regarding the effect of his observable symptoms upon his employability.  See Jandreau, supra.  

As such, the Board finds that the Veteran's PTSD most closely approximated the 50 percent disability rating prior to January 27, 2014, but at no time have the Veteran's symptoms met the rating criteria for a higher 70 percent disability rating.  It follows, therefore, that his symptoms also do not meet the more severe rating criteria for an increased 100 percent disability rating.  He has not demonstrated other symptoms of similar severity, frequency, and duration in order to warrant an increased disability rating in excess of 50 percent for any time period on appeal.  See Vazquez-Claudio, supra.  



IV.  Extraschedular/TDIU Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The PTSD symptoms are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render  inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected PTSD disability alone precludes him from securing or following a substantially gainful occupation.  Although the Veteran retired prior to the appeal period, there is no indication that his retirement was due solely to his PTSD disability.  Thus, a TDIU claim is not raised in the context of the instant appeal.  











	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

An initial disability rating of 50 percent for PTSD prior to January 27, 2014, is granted, subject to the laws and regulations governing payment of monetary benefits. 

A disability rating in excess of 50 percent for PTSD is denied for any time period on appeal.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


